DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered. Claims 1-17 and 19-20 are pending, of which claims 13 and 15 are withdrawn.
Claims 1-12, 14, 16, 17, 19, and 20 are presented for examination below.
Response to Arguments
Applicant's arguments with respect to the amended and/or new claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Furthermore, regarding Applicant’s argument that Carlton fails to teach “wherein a portion of the first protective portion extends further than at least a midpoint of the blocker portion” (see pages 5-9 of Applicant’s Remarks), the Examiner respectfully disagrees.
As previously discussed in the Advisory Action mailed on November 12, 2021, “Applicant has not clearly defined within the claims what ‘a median line of the blocker portion’ includes or excludes. Applicant illustrates a very specific median line in the Remarks, but there is nothing to suggest that one of ordinary skill in the art would only interpret a median line of the blocker portion to refer to Applicant’s specific line formed along a thickness of a cross-sectional section of the blocker portion, especially since Applicant’s specification and drawings do not appear to reference the median line whatsoever (emphasis added).” 
The Examiner notes that while Applicant has slightly changed the claim language to recite “a midpoint” instead of “a median line,” the terms are equally broad and equally undefined in the claims. For example, the claims fail to specify what direction the midpoint is measured from/to, and whether the midpoint is a midpoint of a thickness of the blocker portion, a length of the blocker portion, a width of the blocker portion, etc. As such, the Examiner respectfully submits that Carlton does indeed teach wherein a portion of the first protective portion 120 extends vertically past a midpoint of a length of the blocker portion 130 at least when measured from a top-to-bottom direction of Fig. 9, as seen in Figs. 8-12 and discussed below, and therefore teaches wherein a portion of the first protective portion extends at least past a midpoint of the blocker portion, inasmuch as claimed.
A similar argument can be made regarding Norblom, which teaches a first protective portion 18 that extends past a midpoint of a width of the blocker portion 12 at least when measured from a top-to-down direction of Fig. 3, as seen in Figs. 1-4 of Norblom and discussed below.
See updated rejections below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the midpoint as recited in claims 1 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): 
“wherein a portion of the first protective portion extends at least past a midpoint of the blocker portion” (claim 1)
“wherein the blocker portion and the glove portion are aligned such that when worn by the user an anterior of the user's hand and posterior of the user's forearm are axially aligned and parallel to the midpoint of the blocker portion” (claim 19)
Claim Objections
Claim 1 is objected to because of the following informalities: “a user’s anterior forearm” should read “an anterior forearm of the user,” to enhance clarity.
Claim 2 is objected to because of the following informalities: “an entire of the posterior of the hand” should read “an entirety of the posterior of the hand” or “the whole posterior of the hand,” to enhance clarity.
Claim 5 is objected to because of the following informalities: “a user’s anterior forearm” should read “the user’s anterior forearm,” to enhance clarity and maintain proper antecedent basis. 
Claim 17 is objected to because of the following informalities: “wherein the depth is a range between 20mm and 60mm” should read “wherein the depth is between 20mm and 60mm,” to enhance clarity. See page 3 of the Final Rejection. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retention system” in claim 1. 
Paragraphs 0034-0035 indicate that the corresponding structure for the claimed retention system includes: a hook and loop strap system; or a material sleeve.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites the limitation “wherein the blocker portion and the glove portion are aligned such that when worn by the user an anterior of the user's hand and posterior of the user's forearm are axially aligned and parallel to the midpoint of the blocker portion.” The limitation is unsupported by the specification as filed and therefore constitutes new matter.
The Examiner notes that the axial alignment of the user’s hand and forearm are not discussed in the specification, much less the specific alignment of the anterior (front) of the user’s hand and the posterior (back) of the same user’s forearm. Applicant asserts in the Remarks that “it is well-known in the martial arts that to prevent wrist injuries during punching, the wrist must be straight so that the hand and the forearm are aligned” (see page 9 of Applicant’s Remarks). However, Applicant cites an external source instead of Applicant’s own specification, further suggesting that the limitation is unsupported by the specification.
See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “wherein the blocker portion and the glove portion are aligned such that when worn by the user an anterior of the user's hand and posterior of the user's forearm are axially aligned and parallel to the midpoint of the blocker portion.” The limitation is indefinite, as it is unclear how an anterior (front) of a user’s hand can be axially aligned with a posterior (back) of the same user’s forearm without serious deformation/injury. As noted above, the limitation is not referenced in the specification, and does not appear to be shown in the drawings.
Applicant asserts in the Remarks that “it is well-known in the martial arts that to prevent wrist injuries during punching, the wrist must be straight so that the hand and the forearm are aligned” (see page 9 of Applicant’s Remarks). However, the Examiner notes that general hand-forearm alignment is much broader than the specific limitation “an anterior of the user's hand and posterior of the user's forearm are axially aligned” as recited in claim 19. Again, it is unclear how the claimed position is physically possible without the hand or the forearm being rotated 180 degrees.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11, 12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton (US Patent No. 10,814,209) in view of Thomsen (US Patent No. 5,335,888).
Regarding claim 1, Carlton discloses a training glove (102, see Figs. 8-12) configured to be worn by a user (see at least Figs. 18-22), comprising:
a glove portion (115, 120), wherein the glove portion comprises a first protective portion (120) configured to cover at least a portion of a posterior of a hand of the user (see Figs. 8-12 and 18-22; column 4, lines 10-19; column 5, lines 1-38; and column 6, lines 16-32);
a blocker portion (130), wherein the blocker portion is secured to the glove portion and comprises a second protective portion (padding of 130) configured to cover a portion of a user's anterior forearm when worn by the user (see Figs. 8-12 and 18-22; column 4, lines 10-19; and column 6, lines 16-32), wherein a portion of the first protective portion extends at least past a midpoint of the blocker portion (see annotated Fig. 9, the first protective portion 120 extends vertically past a midpoint of a length of the blocker portion 130 at least when measured from a top-to-bottom direction of Fig. 9); and
a retention system (160; see column 6, lines 16-32; note that “a retention system” is being interpreted under 35 USC 112(f) to correspond to a hook and loop strap system or a sleeve, as disclosed in paragraphs 0034-0035 of the pending specification).

    PNG
    media_image1.png
    833
    710
    media_image1.png
    Greyscale

Carlton substantially discloses the invention as claimed above but fails to further disclose wherein the blocker portion includes a recessed area, wherein the recessed area comprises a cavity having a depth.
However, Thomsen teaches a forearm pad (10) configured to cover a portion of a user's anterior forearm when worn by the user (see at least Fig. 7 and column 2, lines 18-65), wherein the forearm pad includes a recessed area (20), wherein the recessed area comprises a cavity having a depth (see Figs. 5-8 and column 2, line 45 – column 3, line 39), so as to provide a contoured support surface for snugly receiving and supporting the wearer’s forearm (see column 2, line 45 – column 3, line 39).
Therefore, based on Thomsen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Carlton’s blocker portion to include a recessed area, wherein the recessed area comprises a cavity having a depth; as doing so would provide a contoured support surface for snugly receiving and supporting the wearer’s forearm.
Regarding the limitation “wherein the recessed area comprises a cavity having a depth configured to stabilize an arm of the user by way of changing a center of mass of the training glove,” Carlton and Thomsen together teach a recessed area (20 of Thomsen) comprising a cavity having a depth (see Figs. 5-8 of Thomsen and rejection above), the recessed area defining an absence of material of the training glove and therefore capable of being used to stabilize an arm of the user by way of changing a center of mass of the training glove. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “configured to stabilize an arm of the user by way of changing a center of mass of the training glove” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Carlton and Thomsen together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 2, Carlton and Thomsen together teach the limitations of claim 1, as discussed above. Carlton further discloses a first protective portion (120) that is capable of being used to cover the entire posterior of the user’s hand when worn by the user (see Figs. 18-22, which appear to depict wherein the wearer’s entire hand is covered). The Examiner notes that the coverage of the first protective portion would depend upon the size and/or proportions of the wearer’s hand, and/or the selected size of the training glove. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 3, the modified glove of Carlton (i.e., Carlton in view of Thomsen) is further disclosed wherein the first protective portion (120 of Carlton) comprises two or more types of padding (see column 4, lines 29-47; Carlton discloses wherein the padding enclosed in the first protective portion may include foam, cotton, plastics, composites, gel air bladders, air cells, or combinations of the foregoing padding materials).

	
Regarding claim 4, the modified glove of Carlton (i.e., Carlton in view of Thomsen) is further disclosed wherein the first protective portion (120 of Carlton) is at least partially curved (see at least Fig. 8 of Carlton, first protective portion clearly has a rounded, curved peripheral shape).

Regarding claim 6, the modified glove of Carlton (i.e., Carlton in view of Thomsen) is further disclosed wherein the second protective portion (130 of Carlton) comprises two or more types of padding (see column 4, lines 29-47; Carlton discloses wherein the padding enclosed in the second protective portion may include foam, cotton, plastics, composites, gel air bladders, air cells, or combinations of the foregoing padding materials).

Regarding claim 7, the modified glove of Carlton (i.e., Carlton in view of Thomsen) is further disclosed wherein the second protective portion (130 of Carlton) is substantially planar (see Figs. 8-12 of Carlton).

Regarding claim 8, the modified glove of Carlton (i.e., Carlton in view of Thomsen) is further disclosed wherein the second protective portion (130 of Carlton) is configured to cover the anterior of the user’s hand when worn by the user (see Figs. 8-12 and 18-22 and column 6, lines 16-33 of Carlton).

Regarding claim 11, the modified glove of Carlton (i.e., Carlton in view of Thomsen) is further disclosed wherein the retention system (160 of Carlton) comprises at least one strap (see Figs. 8-12 and column 6, lines 16-32 of Carlton).

Regarding claim 12, the modified glove of Carlton (i.e., Carlton in view of Thomsen) is further disclosed wherein the retention system (160 of Carlton) comprises a hook and loop material (see column 6, lines 16-32 of Carlton).

Regarding claim 14, the modified glove of Carlton (i.e., Carlton in view of Thomsen) is further disclosed wherein the retention system (160 of Carlton) is adjustable (see column 6, lines 16-32; Carlton discloses wherein the retention system may include a removably fastened wrist strap using hook and loop fasteners, which are adjustable fasteners).

Regarding claim 16, Carlton and Thomsen together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the depth is less than 20mm. Thomsen further teaches wherein the padding (22) under the recessed portion may be, for example, one inch thick (25.4mm thick), so as to provide a resilient support cushion for the wearer’s forearm (see column 2, lines 53-55) but is silent as to the exact depth of the recessed portion (20).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of recess depths such that the depth of the recessed portion would be less than 20mm, in order to achieve an optimal configuration to provide a desired underlying thickness of the blocker portion for effectively cushioning and/or supporting the wearer’s forearm, since discovering the optimum or workable ranges of recess depths involves only routine skill in the art. See MPEP 2144.05.
Furthermore, it is noted that Applicant has not disclosed any criticality for the particular claimed range. Paragraph 0039 discloses a wide range of suitable depths for the recessed area, including depths outside of the claimed range: “While training glove 400 is shown with recessed area 650 of a certain depth (about 15mm), recessed area 650 may be of any sufficient depth (e.g., a shallow depth (between 0 mm and 20 mm), or a deep depth (between 20 mm and 60 mm) etc.). It will be appreciated that recessed area 650 may add stability to the training glove 400 (e.g., by changing the center of mass and/or moment of inertia of the training glove, etc.).” As such, the claimed depth range appears to be a matter of obvious design choice which fails to patentability distinguish over Carlton and Thomsen.

Regarding claim 17, Carlton and Thomsen together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the depth is a range between 20mm and 60mm. Thomsen further teaches wherein the padding (22) under the recessed portion may be, for example, one inch thick (25.4mm thick), so as to provide a resilient support cushion for the wearer’s forearm (see column 2, lines 53-55) but is silent as to the exact depth of the recessed portion (20).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have experimented with different ranges of recess depths such that the depth of the recessed portion would be between 20mm and 60mm, in order to achieve an optimal configuration to provide a desired underlying thickness of the blocker portion for effectively cushioning and/or supporting the wearer’s forearm, since discovering the optimum or workable ranges of recess depths involves only routine skill in the art. See MPEP 2144.05.
Furthermore, it is noted that Applicant has not disclosed any criticality for the particular claimed range. Paragraph 0039 discloses a wide range of suitable depths for the recessed area, including depths outside of the claimed range: “While training glove 400 is shown with recessed area 650 of a certain depth (about 15mm), recessed area 650 may be of any sufficient depth (e.g., a shallow depth (between 0 mm and 20 mm), or a deep depth (between 20 mm and 60 mm) etc.). It will be appreciated that recessed area 650 may add stability to the training glove 400 (e.g., by changing the center of mass and/or moment of inertia of the training glove, etc.).” As such, the claimed depth range appears to be a matter of obvious design choice which fails to patentability distinguish over Carlton and Thomsen.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carlton and Thomsen, as applied to claim 1 above, in view of Norblom (US Patent No. 5,964,683).
Regarding claim 5, Carlton and Thomsen together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the second protective portion is disposed to cover the entire length of a user's anterior forearm. Instead, Carlton’s second protective portion (130) appears to be configured to cover only about half of the length of the user’s anterior forearm (see Figs. 18-22).
However, Carlton discloses wherein the second protective portion may have various different sizes to as to accommodate different sports (see column 6, lines 16-032 and column 7, lines 32-63).
Furthermore, Norblom teaches a training glove (see Figs. 1-4) including a glove portion (14) and a blocker portion (12) forming a protective portion for the wearer’s forearm (see Figs. 1-2 and column 2, lines 18-43), wherein the forearm protective portion may be provided in various lengths, depending on the length of the wearer’s forearm, so as to accommodate a variety of user sizes (see column 4, lines 58-63).
Therefore, based on Carlton’s and Norblom’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Carlton’s second protective portion to be configured to cover the entire length of a user's anterior forearm, so as to accommodate a particular sport, and/or to accommodate the length of an intended wearer’s forearm.
Furthermore, the Examiner notes that the coverage of the second protective portion would depend upon the size and/or proportions of the intended wearer’s forearm, and/or the selected size of the training glove. For example, a child wearing an adult’s training glove may find that his or her entire forearm is covered, even if the second protective portion is not intended as a full-length forearm covering portion. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carlton and Thomsen, as applied to claim 1 above, in view of Chih (US Patent No. 5,218,718).
Regarding claim 9, Carlton and Thomsen together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the glove portion is removable.
However, Chih teaches an athletic training glove (1) comprising a glove portion (6) and a generally planar blocker portion (2), wherein the glove portion is removable from the blocker portion (see Figs. 1-5 and column 1, line 61 – column 2, line 6; and column 3, lines 1-17), so as to allow the same blocker portion to be used with either a right hand glove portion or a left hand glove portion (see column 1, line 61 – column 2, line 6).
Therefore, based on Chih’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Carlton’s glove portion to be removable, as doing so would allow the same blocker portion to be used with either a right hand glove portion or a left hand glove portion.

Regarding claim 10, Carlton and Thomsen together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the blocker portion is removable.
However, Chih teaches an athletic training glove (1) comprising a glove portion (6) and a generally planar blocker portion (2), wherein the glove portion is removable from the blocker portion (see Figs. 1-5 and column 1, line 61 – column 2, line 6; and column 3, lines 1-17; note that if the glove portion is removable from the blocker portion, then the blocker portion is also removable from the glove portion), so as to allow the same blocker portion to be used with either a right hand glove portion or a left hand glove portion (see column 1, line 61 – column 2, line 6).
Therefore, based on Chih’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Carlton’s blocker portion to be removable, as doing so would allow the same blocker portion to be used with either a right hand glove portion or a left hand glove portion.

Claims 1, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norblom in view of Thomsen, further in view of Carlton.
Regarding claim 1, Norblom discloses a training glove configured to be worn by a user (see Figs. 1-4), comprising:
a glove portion (14), wherein the glove portion comprises a first protective portion (18) configured to cover at least a portion of a posterior of a hand of the user (see Figs. 1-3; column 2, lines 18-43; and column 4, lines 15-28); 
a blocker portion (12), wherein the blocker portion is secured to the glove portion and comprises a second protective portion (16) configured to cover a portion of a user's anterior forearm when worn by the user (see Figs. 1-3; column 2, lines 18-43; and column 3, line 46 – column 4, line 14), wherein a portion of the first protective portion extends at least past a midpoint of the blocker portion (see annotated Fig. 2; the first protective portion 18 extends past a midpoint of a width of the blocker portion 12 at least when measured from a top-to-down direction of Fig. 3), and 
a retention strap (21; see Figs. 1-3 and column 2, lines 35-47).

    PNG
    media_image2.png
    506
    849
    media_image2.png
    Greyscale

Norblom substantially discloses the invention as claimed above but fails to teach wherein the blocker portion includes a recessed area, wherein the recessed area comprises a cavity having a depth.
However, Thomsen teaches a forearm pad (10) configured to cover a portion of a user's anterior forearm when worn by the user (see at least Fig. 7 and column 2, lines 18-65), wherein the forearm pad includes a recessed area (20), wherein the recessed area comprises a cavity having a depth (see Figs. 5-8 and column 2, line 45 – column 3, line 39), so as to provide a contoured support surface for snugly receiving and supporting the wearer’s forearm (see column 2, line 45 – column 3, line 39).
Therefore, based on Thomsen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Norblom’s blocker portion to include a recessed area, wherein the recessed area comprises a cavity having a depth; as doing so would provide a contoured support surface for snugly receiving and supporting the wearer’s forearm.
Regarding the limitation “wherein the recessed area comprises a cavity having a depth configured to stabilize an arm of the user by way of changing a center of mass of the training glove,” Norblom and Thomsen together teach a recessed area (20 of Thomsen) comprising a cavity having a depth (see Figs. 5-8 of Thomsen and rejection above), the recessed area defining an absence of material of the training glove and therefore capable of being used to stabilize an arm of the user by way of changing a center of mass of the training glove. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “configured to stabilize an arm of the user by way of changing a center of mass of the training glove” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Norblom and Thomsen together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
	Norblom also fails to teach wherein the retention strap (21) is a retention system (nterpreted under 35 USC 112(f) to correspond to a hook and loop strap system or a sleeve, as disclosed in paragraphs 0034-0035 of the pending specification). Norblom teaches a strap without hook and loop fasteners.
However, Carlton teaches a training glove (102, see Figs. 8-12) configured to be worn by a user (see at least Figs. 18-22), comprising: a glove portion (115, 120), wherein the glove portion comprises a first protective portion (120) configured to cover at least a portion of a posterior of a hand of the user (see Figs. 8-12 and 18-22; column 4, lines 10-19; column 5, lines 1-38; and column 6, lines 16-32); a blocker portion (130), wherein the blocker portion is secured to the glove portion and comprises a second protective portion (padding of 130) configured to cover a portion of a user's anterior forearm when worn by the user (see Figs. 8-12 and 18-22; column 4, lines 10-19; and column 6, lines 16-32); and a retention system (160) comprising a hook and loop strap system (see column 6, lines 16-32), to allow the strap to be easily loosened to allow the wearer to insert his/her hand into the training glove, and then tightened to secure the glove to the wearer’s hand (see column 6, lines 16-32).
Therefore, based on Carlton’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Norblom’s retention strap to include hook and loop fasteners (and therefore form a retention system as interpreted under 35 USC 112(f)), as doing so would allow the strap to be easily loosened to allow the wearer to insert his/her hand into the training glove, and then tightened to secure the glove to the wearer’s hand.

	Regarding claim 5, the modified glove of Norblom (i.e., Norblom in view of Thomsen and Carlton) is further disclosed wherein the second protective portion (16 of Norblom) is configured to cover the entire length of a user's anterior forearm (see Figs. 1-2; column 2, lines 18-43; and column 4, lines 58-63 of Norblom; Norblom discloses wherein the forearm protective portion may be provided in various lengths, depending on the length of the wearer’s forearm, so as to accommodate a variety of user sizes).
Furthermore, the Examiner notes that the coverage of the second protective portion would depend upon the size and/or proportions of the intended wearer’s forearm, and/or the selected size of the training glove. For example, a child wearing an adult’s training glove may find that his or her entire forearm is covered, even if the second protective portion is not intended as a full-length forearm covering portion. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
	Regarding claim 20, the modified glove of Norblom (i.e., Norblom in view of Thomsen and Carlton) is further disclosed wherein the glove portion (14 of Norblom) is configured for curling fingers of the user into at least a partial fist for delivering counter-punches when worn by the user (see Figs. 1-4 and column 2, line 18 – column 4, line 35; glove portion 14 includes interior handle 19 for allowing the user’s fingers to be curled into at least a partial fist during use).
It is noted that the recitation of “for delivering counter-punches” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Norblom, Thomsen, and Carlton together teach the structure as claimed, and Norblom further discloses wherein the glove structure facilitates the user’s punching motions (see column 2, lines 18-62) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Examiner’s Note
Claim 19 is currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claim 19 remains rejected under 35 USC 112 (a) and 35 USC 112(b), as discussed above. Regarding the general concept of aligning the hand, wrist, and forearm, the Examiner notes that Norblom already discloses such a feature (see column 2, lines 30-35 of Norblom).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732